Citation Nr: 0719165	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-21 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right lower extremity amputation at the hip.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claim.

For good cause shown, the veteran's case has been advanced on 
the docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. § 
20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran underwent right lower extremity amputation at 
the hip in September 2003 at a private (non-VA) facility.

3.  The medical and other evidence of record does not reflect 
that the veteran's right lower extremity amputation at the 
hip was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
right lower extremity amputation at the hip are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was provided 
with pre-adjudication notice by letters dated in January 
2004, which is clearly prior to the July 2004 rating decision 
that is the subject of this appeal.  In pertinent part, these 
letters informed the veteran of what was necessary to 
substantiate his claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in statements dated in April and May 
2007, the veteran's accredited representative discussed the 
criteria for compensation under 38 U.S.C.A. § 1151.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board acknowledges that the notice provided to the 
veteran with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, for the 
reasons stated below, the preponderance of the evidence is 
against the claim, and it must be denied.  As such, no 
disability rating and/or effective date is to be assigned or 
even considered for this claim.  Consequently, the Board 
concludes that the veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as noted in the preceding paragraph, the 
veteran has indicated familiarity with the requirements for 
the benefits sought on appeal.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All relevant medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that is not of record.  Although he 
initially indicated that he wanted a Board hearing in 
conjunction with this appeal, he withdrew this request in 
September 2005.  Moreover, he was accorded VA medical 
examinations in this case in January 2005.  Consequently, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant); see Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant. Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert , 1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Effective October 1, 1997, 38 U.S.C.A. § 
1151 was amended by the United States Congress. See § 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the United States Supreme Court decision in Brown 
v. Gardner, 115 S. Ct. 552 (1994), which held that no showing 
of negligence was necessary for recovery under § 1151.  In 
pertinent part, Section 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
right lower extremity amputation at the hip.

The veteran contends that he sought medical treatment from VA 
for problems of his right lower extremity, but that VA failed 
to treat the tumor which ultimately resulted in the 
amputation at the hip.  Consequently, he maintains that the 
amputation was the result of the lack of proper care being 
given by VA.

The Board acknowledges that the veteran underwent a right hip 
disarticulation in September 2003.  However, this procedure 
was conducted at a private (non-VA) facility.  Thus, he is 
not entitled to compensation under 38 U.S.C.A. § 1151 on 
basis of the procedure itself since it was not performed by a 
VA facility.
With respect to the veteran's contentions that VA failed to 
properly treat the tumor which resulted in the right lower 
extremity amputation, the Board notes that medical records 
confirm he was treated by VA in 2002 and 2003 for problems of 
the right lower extremity, to include right foot drop.  
However, there is no indication in these records of any tumor 
of the right thigh.

The evidence submitted in support of the veteran's claim 
includes a September 2004 private medical statement from D. 
M., M.D. (hereinafter, "Dr. M") who participated in the 
right lower extremity amputation.  Dr. M opined that it was 
certainly possible that had the veteran been seen at an 
earlier date that they could have treated the tumor in his 
thigh with a limb sparing procedure, such that the veteran 
could still have his right leg.  However, Dr. M acknowledged 
that it was very difficult for him to say this with 
certainty, since without an MRI or some other imaging study 
he would have no idea how big the tumor was at any earlier 
point in time.  Dr. M stated that, presumably, it would have 
been smaller in the middle of June 2002.  Nevertheless, 
whether it was small enough at that time to allow them to 
avoid an amputation was difficult for him to stay.

In short, Dr. M's statement speculates that earlier treatment 
of the veteran's tumor of the right lower extremity could 
have prevented the amputation.  However, Dr. M acknowledged 
that he could not state with any degree of reasonable 
certainty that this would have been the case.  Dr. M also 
indicates that there was no competent medical evidence 
indicating the veteran actually had a tumor in June 2002.  

As noted above, VA regulations define "reasonable doubt" as a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (Emphasis added); see also Sawyer v. 
Derwinski, 1 Vet. App. 130, 135 (1991) (The Court pointed out 
that the definition of "possible" in Black's Law Dictionary 
denotes improbability, without excluding the idea of 
feasibility, thereby differentiating the term from 
probability.).  The Board further notes that the Court has 
found that purely speculative medical opinions do not provide 
the degree of certainty required for medical nexus evidence.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim"); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).

The Board further notes Dr. M does not opine to any extent 
that the amputation was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  Rather, there is 
actually competent medical evidence against such a 
conclusion.  Specifically, the findings of the January 2005 
VA examiner.  

In pertinent part, the January 2005 VA examiner noted that 
the veteran's claims folder was available and reviewed, and 
summarized the medical treatment the veteran received leading 
up to his September 2003 amputation.  In addition, the 
examiner noted the assertions of Dr. M's September 2004 
statement.  Following examination of the veteran, the 
examiner diagnosed disarticulation of the right leg due to 
malignant fibrous histiocytoma of the right posterior thigh.  
Moreover, the examiner stated that this tumor was not 
diagnosed when the veteran first started having symptoms, and 
that it was one year later before he had a diagnosis of 
condition and the surgery.  Although it was noted the veteran 
contended he did tell the examiner he had a tumor or lump on 
the thigh and was not told it was lipoma, the examiner stated 
that this was not found in the records.  The examiner 
acknowledged that it certainly was possible that the tumor 
was smaller in 2002 and therefore conceivable that the 
veteran could have had a limb sparing surgery.  Nevertheless, 
in an addendum, the examiner opined that the veteran was 
given the correct treatment from VA; that there was no 
history of tumor or lump on the right thigh; that the veteran 
had had work-up by a neurologist for right foot drop.  
Further, the examiner opined that the additional disability, 
as likely as not, did not result from carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of the attending VA personnel.  The examiner stated that 
the diagnosis was not made until there was a tumor on the 
right thigh; that this was brought to the attention of the 
veteran's private clinician and treated with right hip 
disarticulation in September 2003.  Finally, the examiner 
stated that it was impossible to say if the tumor was there 
all along.
In summary, the amputation of the veteran's right lower 
extremity was preformed at a non-VA facility; there is no 
indication in VA medical records prior to the amputation that 
he was diagnosed with a tumor of the right thigh in 2002; and 
the only competent medical opinion to specifically address 
the merits of his claim for computation under 38 U.S.C.A. § 
1151 is against the requisite elements being met.  Therefore, 
the Board finds that medical and other evidence of record 
does not reflect that the veteran's right lower extremity 
amputation at the hip was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.

For these reasons, the Board finds that the preponderance of 
the evidence is against his appellate claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to this claim must be 
denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right lower extremity amputation at the hip is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


